DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 28 October 2020.
Claims 1-19 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  Claim 15 is depending on Claim 16 and Claim 16 is dependent on Claim 15.  For purposes of this Office Action Claim 15 will depend from Claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melcher et al., US Patent 8,352,869 B2 (“Melcher”) in view of Singh, US Patent Application Publication 2009/0259632 A1.

As per Claims 1, 10 and 11, regarding “a method and system for intuitive content browsing, comprising:  determining, identifying and generating, based on a request to browse content, an initial focal point for a visual representation of the content, wherein the initial focal point represents a content item to be initially displayed prominently.”  Melcher in at least Column 2, lines 16-30 discloses a system and method which allows for multi-directional visual browsing of content having a primary result (focal point) and in Column 2, lines 30-41 discloses additional content related to the primary result (focal point) being displayed in multi-directional direction for visual browsing on a user’s electronic device.
Regarding “wherein the generated visual representation organizes the identified content as at least a plurality of dynamic elements.”  Melcher does not specifically disclose using the term “dynamic elements” however the term “dynamic” as defined by dictionary.com refers to elements generated in real-time.  Melcher in at least Column 8, lines 25-67 and Column 9, lines 1-36 disclose scrolling the visual browsing representation in various directions, a clear indication that the ability to scroll instantaneously is dynamic in nature.
Regarding “sending, to a user device, the generated visual representation for display, wherein the identified content is browsed via the displayed visual representation with respect to the focal point.”  Melcher in at least Column 2, lines 30-51 discloses displaying the browsed content on a user device and rendering the content on the user’s electronic device.  The content being displayed in a manner which allows for the displayed content to be browsed in a variety of navigation directions on the user’s device.
Regarding “predicting a user path as the user browses the visual representation of the content.”  Melcher does not appear to disclose this limitation however, Singh in at least The ABSTRACT discloses identifying and generating a potential user’s trail.  The browsing trail being anticipated based on a user’s current and/or historical browsing path.  Singh in at least paragraphs 22, 45, 47 and Claim 12 further discloses a user’s browsing trail is identified and predicted based on a received query and additional data or factors.
It would have been obvious, at the time of the invention, to one of ordinary skill to modify Melcher’s system and method to include the predicted user path as taught by Sing with the motivation to provide a user with relevant information based on the user’s query.

As per Claims 2 and 12, which depend respectively from Claim 1 and Claim 11 regarding “wherein the generated visual representation includes at least one axis for browsing content and wherein the browsing of the displayed visual representation includes selecting based on at least one user input, a new focal point and the displayed visual representation is updated with respect to the new focal point.”  Melcher in at least Column 2, lines 42-51 discloses providing multi-directional navigation directions for enabling the visual browsing of content on a user’s device.  Melcher in at least Column 4, lines 23-41 discloses a publication system 120 which provides data in response to user queries; the data being rendered on the user’s device and supporting multi-dimensional visual browsing.

As per Claim 3 and 13, which depend respectively from Claim 1 and Claim 11 regarding “wherein the request includes a query, wherein the content to be browsed includes at least search results.”  Melcher in at least Column 2, lines 5-29 discloses a search query.  Melcher in at least Column 5, lines 23-36 discloses the navigation engine 212 as having a search module.

As per Claim 4 and 14 which respectively depend from Claim 3 and Claim 13 regarding “wherein the determined focal point includes content of a web site, wherein identifying the content to be browsed further comprises:  searching, based on the query, in at least one content retrieval system for the content to be browsed, wherein the web site is utilized as a seed for the search.”  Melcher in at least Column 2, lines 5-40 and Column 5, lines 23-43 discloses searching.
Regarding “querying at least one inventory management system for probabilities that products indicated in the search results are available from at least one merchant.”  Melcher in at least Column 5, lines 22-35 discloses a search module with the navigation engine 212 which enables keyword search of item listings published via the publication system 120.  Melcher in at least Column 3, lines 33-48 discloses an item attribute database 120 which list quantities of items currently available.
Regarding “determining, based on at least one user input, a new focal point, the new focal point including content of a web site and updating the visual representation based on the new focal point.”  Melcher in at least Fig.5, item 512 and Column 5, lines 37-67 and Column 10, lines 1-40 discloses receiving a user navigation input and performing the associated action (browsing and displaying the newly rendered focal point on the user’s device).

As per Claims 5 and 15, which depend respectively from Claim 1 and Claim 11 regarding “wherein the dynamic content elements are dynamically organized based on dynamic organization rules.”  Melcher does not specifically disclose “dynamic organization rules “ however,  Melcher in at least Column 8, lines 25-67 and Column 9, lines 1-36 disclose scrolling the visual browsing representation in various directions, a clear indication that the ability to scroll instantaneously is dynamic in nature.

As per Claims 6 and 16, which depend respectively from Claim 5 and Claim 15 regarding “wherein the dynamic organization rules are based on inventory such as items are organized closer to the focal point based on ascending order of their inventory.  Melcher in at least Column 2, lines 16-51 discloses multi-directional visual browsing results in periphery items or categories which are related to the primary result.

As per Claim 7, which depends from Claim 1, regarding “wherein the base browsing environment shows a storefront image and the dynamic content elements include product listings.”  Melcher does not specifically disclose “a storefront image” however, in at least Column 8, lines 1-8 discloses a “virtual store” having a plurality of items available for purchase.

As per Claims 8 and 17, which depend respectively from Claim 1 and Claim 11 regarding “wherein the base browsing environment includes at least one visual illustration”, Melcher in at least Column 3, lines 9-21 and lines 33-48 discloses images of items of interest as a result of the visual browsing.
Regarding “wherein the dynamic content element is updated in real-time as the identified content is browsed and the browsing environment is updated in real-time as the identified content is browsed.” Melcher in at least Column 2, lines 16-30 discloses a system and method which allows for multi-directional visual browsing of content having a primary result (focal point) and in Column 2, lines 30-41 discloses additional content related to the primary result (focal point) being displayed in multi-directional direction for visual browsing on a user’s electronic device.

As per Claim 9 and 18-19 which depend respectively from Claim1 and Claim 11, regarding “wherein the browsing environment and dynamic content elements are updated and rendered in real-time as the identified content is browsed.”  Melcher in at least Claim 13, Fig.4, Column 8, lines 17-67 and Column 9, lines 1-36 discloses the updating and rendering in real-time as the identified content is browsed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent No. 10,825,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method and system for intuitive content browsing.
. Claim 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,825,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to generating a visual representation including at least one axis along which content is browsed.
. Claim 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,825,069. Although the claims at issue are not identical, they are not patentably distinct from each other wherein the request includes a query and content to be browsed includes search results.
. Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6 and 7 of U.S. Patent No. 10,825,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to determining content based on a focal point, searching for the content and querying a database for products in the search results which are available and determining and updating the visual representation based on one user input a new focal point and content.
. Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,825,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the base browsing environment includes a visual illustration and each dynamic content element includes one of the content to be browsed and the dynamic content elements is updated in real-time as the identified content is browsed.
. Claim 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,825,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the dynamic content elements are updated and rendered in real-time as the identified content is browsed.
. Claim 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 10,825,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to generating a visual representation including at least one axis for browsing and selecting based on a user input a new focal point.
. Claim 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,825,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the request includes a query, wherein the content to be browsed includes at least search results.

. Claims 15-17, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10,825,069. Although the claims at issue are not identical, they are not patentably distinct from each other the claims are directed to updating the identified content as the browsing environment is updated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687